Case 6:20-cv-00325-WWB-LRH Document 8 Filed 03/09/20 Page 1 of 1 PagelD 54

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA,
ORLANDO DIVISION

wy 0202

Gi

TIM FOOTE, wo
Plaintiff, ~~

™

¥ 5

F.H. CANN & ASSOCIATES, INC.

Defendant. Civil Action No. 6:20-cv-00325-WWB-LRH

Demand for a trial by jury

0G UGG UO0 LOR OGD 66 6On Oo 6 6oo Oo ton

CERTIFICATE OF SERVICE
[ hereby certify that a true and correct copy of the RELATED CASE ORDER AND
TRACK TWO NOTICE (document number 2) and its attachments (total of 17 pages) was

conveyed today by First Class mail to the service list indicated below.

F.H. CANN & ASSOCIATES, INC.
1600 Osgood Street; Suite 2-120
North Andover, MA, 01845

we, 3/6/2020
: By: Ton Fads pee Se ,

TIM FOOTE

3208-C East Colonial Drive; Unit 159;
Orlando, Florida, 32803

Cellular telephone: 407-633-9297

E-mail: withoutrecourse(@protonmail.com
